Citation Nr: 0726186	
Decision Date: 08/22/07    Archive Date: 08/29/07	

DOCKET NO.  04-27 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for anxiety, a sleep 
disorder, and a heart disorder, all claimed as secondary to 
service-connected tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from February 1959 to 
February 1963, and from January to June 1965.  There was no 
combat service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) which denied service connection for the claimed 
disabilities.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.

2.  The veteran has been granted service connection for 
tinnitus with a compensable evaluation, but there is a 
complete absence of any competent medical evidence which 
establishes that his generalized anxiety disorder is causally 
attributable to tinnitus, and there is an absence of 
competent medical evidence which shows that he has any valid 
diagnosis or any form of sleep disorder or heart disease.  


CONCLUSION OF LAW

1.  Anxiety, a sleep disorder, and heart disease are not 
secondary to service-connected tinnitus.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in June 2002, 
prior to the issuance of the adverse rating decision now on 
appeal from February 2003.  That notice informed him of the 
evidence necessary to substantiate his claims, the evidence 
he was responsible to submit, the evidence VA would collect 
on his behalf, and advised he submit any relevant evidence in 
his possession.  The service medical records and certain 
early treatment records were already on file.  During the 
pendency of this appeal, the veteran submitted certain 
private treatment records, his own and other lay statements, 
and a statement from a treating psychiatrist.  All known 
available evidence has been collected for review.  VCAA is 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury, 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(b).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Additionally, disability which is proximately due to or the 
result of another service-connected disease or injury shall 
also be service connected.  This is referred to as secondary 
service connection.  38 C.F.R. § 3.310(a).  

Analysis:  In May 2001, the veteran was granted service 
connection for tinnitus with a 10 percent evaluation, the 
highest schedular evaluation authorized for this disability 
under the Rating Schedule.  The veteran disagreed with the 
assigned evaluation and initiated an appeal, and in November 
2002, the Board denied an evaluation in excess of 10 percent 
for tinnitus.  The veteran now claims to have multiple 
disabilities which are secondary to tinnitus, including 
anxiety, a sleep disorder, and heart disease.

Records from the Eastern Kentucky Correctional Complex show 
that the veteran had, in the 1990's, been prescribed 
medication for stress, and these records reveal that the 
veteran had a preoccupation with cardiac symptoms and chest 
pain and that there might be some emotional overlay related 
to his incarceration.  However, there was no finding or 
diagnosis of any disease or abnormality of the heart.  A 
psychiatric evaluation in 1997 due to complaints of tinnitus 
resulted in a diagnostic evaluation of delusional disorder, 
probably fixed in nature.  The veteran was placed on 
psychiatric medication, including an antidepressant.  A 
psychiatric note of July 1999 reported an increase in 
anxiety, manifested by chest pain and tightness in the 
throat.  

In December 2002, a staff psychiatrist with the Eastern 
Kentucky Correctional Complex wrote that the veteran had been 
diagnosed with a generalized anxiety disorder.  He wrote that 
the veteran believed, and that it was "plausible" that the 
veteran's anxiety stemmed from the tinnitus condition which 
had been previously diagnosed.  However, the psychiatrist 
also wrote that it was "impossible for me to state a cause-
and-effect relationship with any certainty."  The 
psychiatrist also wrote that the veteran had difficulty 
sleeping because of service-connected tinnitus and he 
indicated that he had no knowledge as to whether or not the 
veteran had a diagnosed sleep disorder, but that if this was 
true, and if the veteran had tinnitus, that tinnitus could be 
a major cause of the sleep disorder.  The psychiatrist made 
no statement with respect to claimed heart disease.

There are on file several lay statements which were submitted 
in support of the veteran's earlier claim for service 
connection for tinnitus, and these statements corroborate 
that the veteran told these lay persons of his constant 
tinnitus and that he took medication to help him sleep.  

A preponderance of the evidence on file is against the 
veteran's claims for secondary service connection for 
anxiety, a sleep disorder, and heart disease.  There is 
certainly no evidence that the veteran incurred an anxiety 
disorder, a sleep disorder, or a heart disease at any time 
during active military service.  

Although the veteran has written that he experiences 
irregular heart beats, chest pain, and a choking sensation, 
and while he has presented for evaluation of his heart in 
regards to these symptoms on numerous occasions, there is a 
complete absence of any competent clinical evidence or 
diagnosis of any form of heart disease of any kind for the 
veteran on file.  In the absence of competent medical 
evidence establishing a diagnosis of heart disease, a claim 
for service connection for heart disease secondary to 
tinnitus must be denied.  

There is also a complete absence of any competent medical 
evidence establishing that the veteran has a diagnosis of any 
form of recognized sleep disorder, secondary to tinnitus or 
otherwise.  Difficulty sleeping, standing alone, is not a 
recognized disease which may be the subject of an award of 
service connection by VA.  Difficulty sleeping is a symptom 
only, in the absence of medical evidence of a recognized 
sleep disorder.  Although tinnitus may indeed interfere with 
the veteran's ability to sleep, he is already in receipt of 
the maximum schedular evaluation authorized for tinnitus of 
10 percent.  The staff psychiatrist who provided a statement 
on the veteran's behalf did and could not confirm that the 
veteran had a recognized sleep disorder.

Finally, there is also an essential absence of competent 
clinical evidence which reveals that the veteran's diagnosed 
generalized anxiety disorder is secondary to his service-
connected tinnitus.  The staff psychiatrist wrote only that 
it was "plausible" that the veteran's anxiety stemmed from 
his tinnitus, but went on to state it was impossible for him 
to state any cause-and-effect relationship.  This statement, 
although provided by a psychiatrist, is no more than 
speculative in nature.  Mere plausibility or possibility does 
not support a finding that the veteran's longstanding anxiety 
disorder is directly and causally related to his service-
connected tinnitus.  In reviewing the evidence on file, it is 
certainly clear that the level of the veteran's anxiety and 
stress is directly related to stressful events which he is 
currently experiencing at the time of evaluation or 
observation, and although the veteran has often complained of 
tinnitus, multiple other stressful factors are recited in the 
clinical evidence on file as causing or increasing the 
veteran's stress levels.  In the absence of any competent 
clinical or other evidence which shows that the veteran's 
longstanding anxiety disorder has been caused or aggravated 
by his service-connected tinnitus, an award of service 
connection for the veteran's anxiety secondary to tinnitus is 
not warranted.  

The veteran has no valid clinical diagnosis of any form of 
heart disease or sleep disorder.  In the absence of a 
competent clinical finding or diagnosis of either disability, 
an award of service connection for either disability as being 
secondary to service-connected tinnitus is not warranted.  
The veteran is shown to have manifested a chronic anxiety 
disorder years after he was separated from active military 
service, and a preponderance of the evidence on file is 
against a finding this anxiety disorder was caused as a 
result of the veteran's service-connected tinnitus.  


ORDER

Entitlement to service connection for anxiety, a sleep 
disorder, and heart disease secondary to service-connected 
tinnitus is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


